Name: COMMISSION REGULATION (EC) No 233/97 of 7 February 1997 on the supply of milk products as food aid
 Type: Regulation
 Subject Matter: processed agricultural produce;  trade policy;  cooperation policy
 Date Published: nan

 8 . 2 . 97 [ EN Official Journal of the European Communities No L 39/3 COMMISSION REGULATION (EC) No 233/97 of 7 February 1997 on the supply of milk products as food aid the possibility for tenderers to indicate two ports of loading, where necessary not belonging to the same port area, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1292/96 of 27 June 1996 on food-aid policy and food-aid management and special operations in support of food security ('), and in particular Article 24 ( 1 ) (b) thereof, Whereas the abovementioned Regulation lays down the list of countries and organizations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage; Whereas, following the taking of a number of decisions on the allocation of food aid, the Commission has allocated milk powder to certain beneficiaries; Whereas it is necessary to make these supplies in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (2), as amended by Regulation (EEC) No 790/91 (3); whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs; Whereas, for a given lot, given the small quantities to be supplied, the packaging methods and the large number of destinations of the supplies, provision should be made for HAS ADOPTED THIS REGULATION : Article 1 Milk products shall be mobilized in the Community, as Community food aid for supply to the recipient listed in the Annex, in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annex. Supplies shall be awarded by the tendering procedure . For lot G, notwithstanding Article 7 (3) (d) of Regulation (EEC) No 2200/87, the tender may indicate two ports of shipment not necessarily belonging to the same port area . The successful tenderer is deemed to have noted and accepted all the general and specific conditions applicable . Any other condition or reservation included in his tender is deemed unwritten . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 7 February 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 166, 5 . 7 . 1996, p . 1 . (2) OJ No L 204, 25 . 7 . 1987, p. 1 . 3 OJ No L 81 , 28 . 3 . 1991 , p . 108 . No L 39/4 | EN I Official Journal of the European Communities 8 . 2. 97 ANNEX LOTS A, B, C, D, E 1 . Operation No ('): 84/96 (A); 85/96 (B); 86/96 (C); 87/96 (D); 88/96 (E) 2. Programme: 1996 3 . Recipient (2): UNRWA, Supply division , Amman Office, PO Box 140157, Amman  Jordan (telex : 21170 UNRWA JC; fax : (962-6)86 41 27) 4. Representative of the recipient: UNRWA Field Supply and Transport Officer  A + E: Ashdod: Israel , PO Box 19149, Jerusalem [tel .: (972-2) 589 05 55; telex: 26194 UNRWA IL; telefax : 581 65 64]  B: Beirut: Lebanon , PO Box 947, Beirut [tel .: (961-1 ) 212 478 4291 ; telex : 00581 150 2564 ULFO; telefax : 212 478 1055]  C: Lattakia: Syria, PO Box 4313, Damascus, [tel .: (963-11 ) 613 30 35; telex : 412006 UNRWA SY; telefax: 613 30 47]  D: Amman : Jordan, PO Box 484, Amman [tel .: (962-6) 74 19 14/77 22 26; telex: 23402 UNRWAJFO JO; telefax : 74 63 61 ] 5 . Place or country of destination (5): A + E: Israel ; B : Lebanon ; C: Syria; D: Jordan 6. Product to be mobilized: whole milk powder 7. Characteristics and quality of the goods (3) (6) ("): see OJ No C 114, 29 . 4. 1991 , p. 1 ( I.C.(1 )) 8 . Total quantity (tonnes): 462 9. Number of lots : five (lot A: 176 tonnes; lot B : 60 tonnes ; lot C: 52 tonnes; lot D : 96 tonnes ; lot E : 78 tonnes) 10 . Packaging and marking Q ( 12): see OJ No C 267, 13 . 9 . 1996, p. 1 (6.1 A, B and C.2) see OJ No C 114, 29 . 4. 1991 , p . 1 ( I.C. (3 )) Language to be used for the marking: English Supplementary markings : 'NOT FOR SALE' + D: 'Expiry date : . . .' (date of manufacture plus 9 months) 11 . Method of mobilization : the Community market The whole milk powder must be manufactured after the award of the tender 12. Stage of supply: A, C, E : free at port of landing  landed B, D : free at destination 13. Port of shipment:  14. Port of landing specified by the recipient:  15. Port of landing : A, E : Ashdod; C: Lattakia 16. Address of the warehouse and, if appropriate, port of landing : B : UNRWA warehouse in Beirut, Lebanon ; D: UNRWA warehouse in Amman , Jordan 1 7 . Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage: 7 to 20 . 4 . 1997 18 . Deadline for the supply: A, C, E : 4 . 5 . 1997; B , D: 11 . 5 . 1997 19 . Procedure for determining the costs of supply: invitation to tender 20 . Date of expiry of the period allowed for submission of tenders: 24 . 2 . 1997 [ 12 noon (Brussels time)] 8 . 2 . 97 EN Official Journal of the European Communities No L 39/5 21 . In the case of a second invitation to tender: (a) deadline for the submission of tenders : 10 . 3 . 1997 [ 12 noon (Brussels time)] (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 21 . 4 to 4. 5 . 1997 (c) deadline for the supply: A, C, E : 18 . 5 . 1997; B , D : 25. 5 . 1997 22. Amount of tendering security: ECU 20 per tonne 23 . Amount of delivery security: 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities ('): Bureau de 1 aide alimentaire, Attn . Mr T. Vestergaard, BÃ ¢timent Loi 130, bureau 7/46, Rue de la Loi/Wetstraat 200 , B-1049 Bruxelles/ Brussel , telex: 25670 AGREC B; fax: (32-2) 296 70 03 / 296 70 04 (exclusively) 25 . Refund payable on application by the successful tenderer (4): refund applicable on 23 . 1 . 1997, fixed by Commission Regulation (EC) No 61 /97 (OJ No L 14, 17. 1 . 1997, p. 30) No L 39/6 TEN Official Journal of the European Communities 8 . 2 . 97 LOT F 1 . Operation No ('): 1406/95 2 . Programme: 1995 3 . Recipient (2): Euronaid, PO Box 12, NL-2501 CA Den Haag, Nederland (tel .: (31-70)33 05 757; fax : 36 41 701 ; telex: 30960 EURON NL) 4. Representative of the recipient (9): to be designated by the recipient 5 . Place or country of destination : Cuba 6. Product to be mobilized: whole milk powder 7 . Characteristics and quality of the goods (3)(6): see OJ No C 114, 29 . 4 . 1991 , p. 1 ( I.C. ( 1 )) 8 . Total quantity (tonnes): 105 9. Number of lots: one 10 . Packaging and marking f) (8): see OJ No C 267, 13 . 9 . 1996, p. 1 (6.3 A and B.2) see OJ No C 114, 29 . 4 . 1991 , p. 1 ( I.C. (3)) Language to be used for the marking: Spanish 11 . Method of mobilization : the Community market The whole milk powder must be manufactured after the award of the tender 12. Stage of supply: free at port of shipment 13 . Port of shipment:  14. Port of landing specified by the recipient:  15 . Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment: 24. 3 to 13 . 4 . 1997 18 . Deadline for the supply:  19 . Procedure for determining the costs of supply: invitation to tender 20 . Date of expiry of the period allowed for submission of tenders: 12 noon (Brussels time) on 24. 2 . 1997 21 . In the case of a second invitation to tender: (a) deadline for the submission of tenders : 12 noon (Brussels time) on 10 . 3 . 1997 (b) period for making the goods available at the port of shipment: 7 to 27. 4 . 1997 (c) deadline for the supply:  22. Amount of tendering security: ECU 20 per tonne 23 . Amount of delivery security: 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities ('): Bureau de 1 aide alimentaire, Ã l'attention de Monsieur T. Vestergaard, BÃ ¢timent Loi 130 , bureau 7/46, Rue de la Loi/Wetstraat 200, B-1049 Brussels telex : 25670 AGREC B; fax : (32-2) 296 70 03 / 296 70 04 (exclusively) 25 . Refund payable on application by the successful tenderer (4): refund applicable on 23 . 1 . 1997, fixed by Commission Regulation (EC) No 61 /97 (OJ No L 14, 17. 1 . 1997, p. 30) 8 . 2 . 97 | BN | Official Journal of the European Communities No L 39/7 LOT G 1 . Operation No ('): 1407/95 (Gl ); 1408/95 (G2); 1409/95 (G3); 95/96 (G4) 2. Programme: 1995; 1996 3. Recipient (2): Euronaid, PO Box 12, NL-2501 CA Den Haag, Nederland (tel .: (31-70)33 05 757; fax : 36 41 701 ; telex: 30960 EURON NL) 4. Representative of the recipient (9): to be designated by the recipient 5 . Place or country of destination : Gl + G2: Burkina Faso; G3 : Madagascar; G4: Angola 6 . Product to be mobilized: vitaminized skimmed-milk powder 7 . Characteristics and quality of the goods (3)(6): see OJ No C 114, 29 . 4 . 1991 , p. 1 ( I.B. ( 1 )) 8 . Total quantity (tonnes): 90 9 . Number of lots : one in four parts (Gl : 15 tonnes; G2: 15 tonnes; G3: 45 tonnes; G4: 15 tonnes) 10 . Packaging and marking f7) (8): see OJ No C 267, 13 . 9 . 1996, p. 1 (6.3 A and B.2) see OJ No C 114, 29 . 4. 1991 , p . 1 ( I.B.(3)) Language to be used for the marking: Gl  G3: French; G4: Portuguese 11 . Method of mobilization : the Community market The manufacture of the skimmed-milk powder, and the incorporation of vitamins, must be carried out after the award of the tender 12. Stage of supply: free at port of shipment ( ,0) 13 . Port of shipment:  14. Port of landing specified by the recipient:  15 . Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment: 24 . 3 to 13 . 4 . 1997 18 . Deadline for the supply:  19 . Procedure for determining the costs of supply: invitation to tender 20 . Date of expiry of the period allowed for submission of tenders: 12 noon (Brussels time) on 24. 2 . 1997 21 . In the case of a second invitation to tender: (a) deadline for the submission of tenders : 12 noon (Brussels time) on 10 . 3. 1997 (b) period for making the goods available at the port of shipment: 7 to 27. 4 . 1997 (c) deadline for the supply:  22. Amount of tendering security: ECU 20 per tonne 23 . Amount of delivery security: 1 0 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities ('): Bureau de l'aide alimentaire, Attn . Mr T. Vestergaard Batiment Loi 130 , bureau 7/46 Rue de la Loi/Wetstraat 200 , B-1049 Brussels Telex : 2 56 70 AGREC B; fax : (32-2) 296 70 03 / 296 70 04 (exclusively) 25 . Refund payable on application by the successful tenderer (4): refund applicable on 23. 01 . 1997, fixed by Commission Regulation (EC) No 61 /97 (OJ No L 14, 17. 1 . 1997, p. 30) No L 39/8 PEN Official Journal of the European Communities 8 . 2 . 97 Notes: (') The operation number should be mentioned in all correspondence. (2) The successful tenderer shall contact the recipient as soon as possible to establish which consignment documents are required . (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable , relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium- 134 and - 137 and iodine-131 levels . (4) Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56), as last amended by Regula ­ tion (EEC) No 2226/89 (OJ No L 214, 25 . 7. 1989, p. 10), is applicable as regards the export refund. The date referred to in Article 2 of the said Regulation is that referred to in point 25 of this Annex. The amount of the refund shall be converted into national currency by applying the agricultural conver ­ sion rate applicable on the day of completion of the customs export formalities . The provisions of Articles 13 to 17 of Commission Regulation (EEC) No 1068/93 (OJ No L 108 , 1.5. 1993, p. 106), as last amended by Regulation (EC) No 1482/96 (OJ No L 188 , 27 . 7 . 1996, p. 22), shall not apply to this amount. (5) Commission delegation to be contacted by the successful tenderer: OJ No C 1 14, 29 . 4. 1991 , p. 33 . (6) The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following documents :  health certificate,  lots F, G: veterinary certificate issued by an official entity stating that the product was processed with pasteurized milk, coming from healthy animals , processed under excellent sanitary conditions which are supervised by qualified technical personnel and that the area of production of raw milk had not registered foot-and-mouth disease nor any other notifiable infectious/contagious disease during the 12 months prior to the processing, The veterinary certificate must state the temperature and duration of the pasteurization, the tempera ­ ture and duration in the spray-drying tower and the expiry date for consumption. Q Notwithstanding OJ No C 1 14, point I. B.3 (c) or I.C.3 (c) is replaced by the following: ' the words "Euro ­ pean Community"'. (8) Shipment to take place in 20-foot containers , condition FCL/FCL each containing 15 tonnes net. The supplier shall be responsible for the cost of making the containers available in the stack position at the container terminal at the port of shipment. The recipient shall be responsible for all subsequent loading costs , including the cost of moving the containers from the container terminal . The provisions of Article 13 (2), second paragraph, of Regulation (EEC) No 2200/87 shall not apply. The successful tenderer has to submit to the recipient's agent a complete packing list of each container, specifying the number of bags belonging to each shipping number as specified in the invitation to tender. The successful tenderer has to seal each container with a numbered locktainer (Sysko locktainer 1 80 seal), number of which to be provided to the beneficiary's forwarder. (9) The supplier should send a duplicate of the original invoice to: Scheuer Assurantie , Postbus 1315, NL-1000 BH Amsterdam. ( 10) Notwithstanding Article 7 (3) (d) of Regulation (EEC) No 2200/87, the tender may indicate two ports of shipment not necessarily belonging to the same port area . (") Lot C: The health certificate and the certificate of origin must be signed and stamped by a Syrian Consu ­ late, including the statement that consular fees and charges have been paid. ( 12) Shipment to take place in 20-foot containers : Lots A, C and E: The contracted shipping terms shall be considered full liner terms (liner in/liner out) free port of landing container yard and is understood to cover 15 days  Saturdays , Sundays and official public and religious holidays excluded  free of container detention charges at the port of discharge taken from the day/time of the arrival of the vessel . The 1 5-day period should be clearly marked on the bill of lading. Bona fide detention charges levied in respect of container detention(s) in excess of the said 15 days as detailed above will be born by UNRWA. UNRWA shall not pay/not be charged any container deposit fees . After take-over of the goods at the delivery stage, the recipient will bear all costs of shifting the con ­ tainers for destuffing outside the port area and of returning them to the container yard . Ashdod: consignment to be stowed in 20-foot containers containing not more than 17 tonnes each, net.